Citation Nr: 0502374	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for impotence.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The appellant presented testimony before the undersigned 
Acting Veterans Law Judge in November 2004.  The transcript 
has been obtained and associated with the claims folder.  
During the hearing, the appellant raised claims of 
entitlement to service connection for skin rashes and 
residuals of an appendectomy.  These claims were denied by 
the RO in a May 2002 rating decision.  While the appellant 
filed a notice of disagreement (NOD) with respect to these 
issues, he did not file a substantive appeal. (See VA Form 9 
dated December 2002).  Therefore, the denials are final. 
38 C.F.R. § 20.302(b).  

Because the Board does not have jurisdiction over these 
issues, the appellant's claims of entitlement to service 
connection for skin rashes and residuals of an appendectomy 
based on the submission of new and material evidence are 
hereby REFERRED to the RO for appropriate action.

Although the issues of entitlement to service connection for 
impotence, hypertension, PTSD, and entitlement to TDIU have 
not been certified for appeal, in August 2004, the veteran 
filed a NOD to the July 2004 rating decision, which denied 
the aforementioned benefits.  To date, the RO has not issued 
a Statement of the Case (SOC) regarding these issues.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a SOC. See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appeals relative to service connection for tinnitus, 
right ear hearing loss, and migraine headaches are ready for 
appellate review.  The appeals relative to service connection 
for asbestosis, hypertension, impotence, and PTSD, as well as 
entitlement to TDIU, are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat.

1.  The appellant did not incur tinnitus due to any incident 
of active military service.

2.  The appellant did not incur right ear hearing loss due to 
any incident of active military service.

3.  The appellant did not incur migraine headaches due to any 
incident of active military service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for tinnitus are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

2.  The criteria for the establishment of service connection 
for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

3.  The criteria for the establishment of service connection 
for migraine headaches  are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that he incurred tinnitus, right ear 
hearing loss, and migraine headaches while serving on active 
military duty from September 1967 to April 1970.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In the instant case, a substantially complete application was 
received in September 2001.  In November 2001, the RO 
provided specific notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claims; the allocation of responsibility for obtaining such 
evidence, as well as advising the appellant to submit any 
evidence in his possession pertaining to the claims.  
Thereafter, in a rating decision dated in May 2002, the 
claims were denied.   
As the VCAA notice in this case was provided to the appellant 
prior to the initial RO adjudication denying the claims, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  



In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than three years have 
passed since the November 2001 letter was sent to the veteran 
by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  His service medical records, private medical 
records, and VA outpatient treatment records are included in 
the file.  While the appellant contends that his service 
medical records are incomplete, there is no evidence of 
record to support his contention.  The appellant's enlistment 
and separation examination reports have been associated with 
the claims folder, as well as service medical records dated 
between 1967 and 1970.  Further, a November 2001 request for 
information reveals that the appellant's complete medical and 
dental records were mailed to the RO in February 2002.  In 
compliance with its duty to assist the appellant in the 
development of his claims, VA afforded the appellant 
clarifying medical examinations in 2002 and 2004.        

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claim

The appellant contends that he incurred tinnitus, right ear 
hearing loss, and a headache disorder as a result of active 
military service.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of 
the evidence is against the claims and the appeals as to 
these issues will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

With regard to the second prong of the Pond/Rose inquiry, the 
Board has considered potential application of the provisions 
of 38 U.S.C.A § 1154(b), which would in appropriate 
circumstances relieve the appellant of providing evidence of 
the existence of a disease or injury in service .  See 38 
U.S.C.A § 1154(b)  (Providing in substance that in the case 
of veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

The record does not support a finding that the appellant is a 
veteran of combat.  First, his service medical and personnel 
records indicate that his military occupational speciality 
was consistently in the administrative field.  Although he 
was assigned to an engineer battalion, his assignment was 
that of company clerk, record clerk and transient non-
commissioned officer - all administrative posts.  
Additionally, the appellant is not in receipt of any awards 
or commendations that would indicate combat service.  
Finally, as to the claims at issue, as will be noted below, 
his service medical records directly contradict his current 
assertions as to in-service incurrence.  Stated 
alternatively, this is not a matter where service medical 
records are unavailable or are silent as to the claimed 
disorders.  Thus, the provisions of 38 U.S.C.A § 1154(b) are 
not for application in this matter.

Tinnitus and Right Ear Hearing Loss:  The appellant argues 
that he sustained the disorders as a result of acoustic 
trauma in Vietnam and/or the removal of impacted wax in his 
ear performed during service. 

The appellant's service medical records do not support his 
contention as to either disability.  Firstly, contrary to the 
appellant's present reports, they are wholly devoid of any 
mention of relevant treatment, symptoms or complaints of 
tinnitus or hearing loss.  While the appellant claims that he 
was treated in service for impacted cerumen (i.e., ear wax), 
his service medical records do not support his assertion.  As 
noted above, while the appellant argues that his service 
medical records are incomplete, there is no evidence of 
record to support this assertion and the National Personnel 
Records Center has certified that all of the appellant's 
service medical records have been forwarded to VA.     

To the extent that his service medical records mention any 
ear pathology, they indicate that upon separation from 
service, the appellant denied having ear "trouble" in his 
separation physical examination questionnaire, and no hearing 
abnormalities were noted during the course of his separation 
physical examination.  Indeed, the  appellant reported that 
he was in "good" health, and his "PULHES" physical profile 
at the time he was separated from active service in April 
1970 indicated that he was in excellent physical condition.  
His PULHES profile was:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1





See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The first complaints of tinnitus were noted upon VA 
audiological examination in April 2002, some 32 years after 
the appellant's separation from service.  The examiner noted 
that the appellant's service medical records were devoid of 
ear disease while in Vietnam.  The examiner further noted a 
1975 post-service water skiing accident, which perforated the 
appellant's eardrum and resulted in surgery for repair of a 
perforated right tympanic membrane.  The appellant complained 
of right-sided periodic tinnitus.  The appellant stated that 
it had a minor impact on his daily life.  The appellant was 
diagnosed with chronic right middle ear disease most likely 
related to an injury in 1975 as a civilian.

VA outpatient treatment records dated in July 2002 reveal the 
veteran denied tinnitus.  There are no further complaints of 
tinnitus contained in the record until the appellant 
presented testimony in November 2004.

Indeed, there is some question as to the existence of a 
current diagnosis of tinnitus; however, affording the 
appellant all reasonable doubt and assuming the presence of a 
current disability, there is no evidence of record to 
substantiate the critical second and third components of the 
Pond/Rose inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of any 
incident in service, either acoustic trauma or the removal of 
impacted wax.  Moreover, not only is there no evidence of a 
nexus between any current diagnosis of tinnitus and the 
appellant's service, but the April 2002 examiner opined that 
right middle ear disease is in fact related to a civilian 
water skiing accident.

As to right ear hearing loss, the appellant argues that the 
disorder is the result of acoustic trauma in Vietnam and a 
perforated tympanic membrane sustained during service. 

While the appellant testified in November 2004 that he has 
had hearing problems since service, the first recorded 
complaints with respect to the appellant's right ear was in 
1975 - five years after his discharge from active service.  
Critically, medical records reveal the appellant had a 
tympanoplasty in March 1975 after he perforated his right 
tympanic membrane in a water skiing accident.  

Though the record contains multiple complaints regarding the 
appellant's right ear and various diagnoses, to include 
chronic otomastoiditis, otitis media, and a perforated 
tympanic membrane, upon VA audiological examination in April 
2002, chronic right middle ear disease was found to be most 
likely related to a 1975 water skiing accident the appellant 
was involved in as a civilian.

There is thus no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident in 
service, either acoustic trauma or a perforated tympanic 
membrane.  Moreover, not only is there no evidence of a nexus 
between any current diagnosis right ear hearing loss and the 
appellant's service, but as noted above, the April 2002 
examiner opined that right middle ear disease was in fact 
related to a civilian water skiing accident.

While both the appellant and his spouse testified before the 
undersigned that hearing loss and tinnitus were present since 
the appellant's separation from active service, given that 
the appellant's account of in-service treatment is not 
substantiated; his denial of such symptoms upon his 
separation from service; an intervening right ear trauma 
several years after service, and competent medical evidence 
linking the appellant's ear symptoms to the post-service 
event, the preponderance of the evidence is clearly against 
the claim and the appeal as to both issues is denied.  






Migraine Headaches:  The appellant argues that his headaches 
began after an infection, which resulted from an appendectomy 
performed in service. 

The appellant's service medical records reveal the 
development of an abscess after an appendectomy was 
performed.  However, the appellant was discharged to light 
duty for three weeks and there were no resulting complaints - 
in particular, there is no evidence either before or after 
the appendectomy indicating that the appellant complained of 
headaches of any kind.  Further, there were no headaches 
noted upon the appellant's April 1970 separation examination.  
At that time, the appellant specifically denied then having, 
or ever having had, "frequent" or "severe" headaches - 
this is in direct contradiction to his testimony at the 
November 2004 videoconference hearing.

While VA outpatient and private medical records contain 
diagnoses of migraine headaches, there were no opinions 
relating any current diagnosis to an appendectomy performed 
in service and/or any incident of service.

Upon VA neurology examination in May 2002, the appellant 
relayed a history of headaches since 1970.  No cognitive 
deficits were noted after neurological examination.  Sensory 
and motor examinations were also normal.  The appellant was 
diagnosed with migraine headaches.  However, there was no 
indication that migraine headaches were related to the 
appellant's active duty service.

Thus, there is no evidence of record to substantiate the 
critical second and third components of the Pond/Rose 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of any incident in 
service, to include migraine headaches resulting from an 
appendectomy.  Further, there is no evidence of a nexus 
between any current diagnosis of migraine headaches and the 
appellant's service.  

In this circumstance, there is no duty on the part of VA to 
provide an additional  medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence  suggestive of 
a linkage between his active service and the current 
disorders, if shown.  The appellant has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the appellant under the VCAA, 
does not contain competent evidence to suggest that the 
disorders are related to the appellant's military service.        

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).    

Based on the foregoing, the claim is denied.  


ORDER

Service connection for tinnitus is denied.

Service connection for right ear hearing loss is denied.

Service connection for migraine headaches is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the appellant's claim of service 
connection for asbestosis must be remanded for compliance 
with applicable law relative to VA's duty to notify the 
appellant of what evidence would substantiate his claim, as 
well as for further development of the evidence.  Although 
the Board has not reviewed the claim with a view towards 
ascertaining the merits of the appeal, the Board has 
identified certain matters, which must be resolved, prior to 
adjudication of this matter.  

The appellant argues that he developed asbestosis as a result 
of exposure to asbestos in military jets and while building 
compounds in Vietnam.  As noted above, the appellant was 
advised as early as November 2001 that, in order to obtain 
service connection for a claimed disorder, it was his 
predicate obligation to submit evidence of a current 
disorder, and competent evidence of a linkage between the 
disorder and some incident of military service.  After 
several such advisements by letter, and via the rating 
decisions and issued statements of the case, the appellant 
advised VA in January 2004 that he had no further evidence to 
submit.  

However, during the November 2004 videoconference hearing, 
the appellant testified that he was diagnosed with asbestosis 
a physician identified as Dr. K., who resides in Florida.  
Notwithstanding the numerous earlier advisements of record, 
the appellant appears to have not notified VA of Dr. K.'s 
opinion until that time. 

Given these circumstances, it is understandable that VA has 
not obtained Dr. K's records.  

In order to satisfy the duty to assist, VA is obligated to 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from private medical care providers.  38 C.F.R. 
§ 3.159(c)(1).  Such reasonable efforts will generally 
consist of an initial request for the records, and if the 
records are not received, at least one follow-up request. Id.  

However, it is also well-established law that if a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C.A. 
§  5107(a). 

Upon remand attempts should be made to obtain records from 
Dr. K.  However, the appellant is advised that in this remand 
directive, he is to provide the RO with his complete 
cooperation towards the development of the claim, as 
completely and quickly as possible in order to bring this 
matter to an accurate and efficient resolution.  His failure 
to provide clarifying information will result in the claim 
being denied, or being decided on the basis of the evidence 
now of record.  

In a July 2004 rating decision, the RO denied claims of 
entitlement to TDIU and service connection for hypertension, 
impotence, and PTSD.  The appellant filed a NOD in August 
2004.  A SOC was not issued.  Thus, the Board is required to 
remand these issues to the RO for issuance of a SOC. See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC will advise the appellant 
to submit any and all evidence not 
previously submitted as to any VA, non-
VA, or other medical treatment for 
asbestosis that is not evidenced by the 
current record, to include the 
information necessary (address and dates 
of treatment) to obtain records from Dr. 
K. in Florida.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
VBA AMC should then attempt to obtain 
these records, to include a follow-up 
request, and associate them with the 
claims folder.  All responses thereto 
must be associated with the appellant's 
claims folder, to include any negative 
responses.  

2.  IF the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

3.  The VBA AMC should take such 
additional development action as it deems 
proper with respect to the claim of 
entitlement to service connection for 
asbestosis, including the conduct of an 
appropriate VA examination, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the VBA AMC 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  If 
any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


4.  The VBA AMC should issue a statement 
of the case concerning the issues of 
entitlement to TDIU and service 
connection for impotence, hypertension, 
and PTSD.   If, and only if, the 
appellant completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issues should these claims 
be returned to the Board.  See 38 
U.S.C.A. § 7104(a) (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


